DETAILED ACTION
Notice to Applicant
This communication is in response to the amendment submitted April 25, 2022.  Claims 1, 8, and 11 are amended.  Claim 7 is cancelled (Claim 2 was previously cancelled).  Claims 1, 3 – 6, and 8 – 17 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  The Applicant used the abbreviation “RFID” and “NFC” without defining the abbreviations.  For example, RFID (radio frequency identification) or NFC (near-field communication).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 3 – 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al, herein after Cohen (U.S. Publication Number 2015/0145671 A1) in view of Mestrovic, et al., herein after Mestrovic (WO 2009/023937 A1) further in view of Ribble et al., herein after Ribble (U.S. Publication Number 2016/0136356 A1).

Claim 1 (Currently Amended): Cohen teaches a compression and/or restraint item designed to be fitted to a limb of a wearer, the item incorporating
 a memory for storing data (Figure 17; paragraph 23 discloses a memory unit or storage unit included in the smart clothing tag), which can be read and written by a distinct electronic device separate from the compression and/or restraint item (Figure 2 discloses the smart clothing tag separate from the server/control module; paragraph 67 discloses the information on the smart clothing tags may be read/scanned and acquired from readers/scanners), 
the memory including at least one datum for identifying the item (paragraph 23 discloses a smart clothing system which includes an electronic tag or chip; paragraph 24 discloses each smart clothing tag may include a memory or storage unit that stores various data or information associated with the corresponding article of clothing, including product identification number and more), 
wherein the compression and/or restrain item includes and RFID or NFC communication means that is activated when communicating with the distinct electronic device separate from the item (paragraph 67 discloses information stored on the smart clothing tags may be read/scanned and acquired from readers/scanners, the smart clothing tags may include or correspond to an RFID tag, and thus an RFID scanner/reader incorporated into a smartphone or scanner), and wherein the memory is configured to record a date on which the item is first worn (Figure 9; paragraph 35 discloses a real-time clock in the smart clothing tag configured to store wear history information; paragraph 51 discloses each smart clothing tag may be coded with wearing behavior information describing when (date and time) the wearer put on, and took off, the article of clothing with the smart tag),
when the radio frequency identification or near-field communication means (paragraph 67 discloses smart clothing tags which correspond to an RFID tag) receives data, including the date on which the item is first worn, from the electronic device to the memory (paragraph 51 discloses each smart clothing tag may be coded with wearing behavior information describing when (date and time) the wearer put on, and took off, the article of clothing with the smart tag,  transferred from the distinct electronic device separate from the compression and/or restraint item (Figure 2 discloses the smart clothing tag separate from the server/control module; paragraph 67 discloses the information on the smart clothing tags may be read/scanned and acquired from readers/scanners). 
Cohen fails to explicitly teach the following limitations met by Mestrovic as cited:
A compression and/or restraint item (page 7, lines 1 – 3 discloses a pressure sensitive garment, sleeve, or bandage in contact with a patient; page 11, lines 2 – 5 discloses a high stretch low pressure sleeve having pressure and temperature sensors). 
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Cohen to further include a system and garment that incorporates sensors that can be used for measuring or monitoring pressure or forces in feet, or any other parts of the body that are subject to force as disclosed by Mestrovic.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Cohen in this way by providing the sensors such that they are strategically located to sense and monitor changes to a foot or limb condition throughout daily activity (Mestrovic:  page 4, lines 13 - 16).
Cohen and Mestrovic fail to explicitly teach the following limitations met by Ribble as cited:
without using a sensor for detecting wearing by the wearer (paragraph 31 discloses an RFID tag attached to a catheter tube, and an RFID reader attached to the bed for reading the RFID tag (item); paragraph 35 discloses an RFID reader, an RFID tag attached to the catheter tube, and a graphical user interface that in response to the RFID reader reading the RFID tag attached to the catheter tube, may display a prompt for an electronic input to be entered by a caregiver, in addition to a timer that may begin a timing cycle in response to the entry of the electronic input; paragraph 79 discloses the RFID reader reads other RFID tags in proximity to the bed, including garments such as compression sleeves).  The Applicant’s specification recites, in paragraph 57 of the published specification, the item (e.g. compression sleeve, socks) may not have a sensor for detecting wearing by the wearer, and the key information is the time elapsed from the date of the first wearing, thus, Ribble reads on this feature by including a timer that may being a timing cycle).
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Cohen and Mestrovic to further include a patient support system such as patient beds and integration of other equipment with the patient support systems, including healthcare communication systems as disclosed by Ribbles.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Cohen and Mestrovic in this way by providing improved connectivity of a catheter (an item, see paragraph 79 of Ribbles published specification) monitor with a patient bed to other healthcare information system results so that improved alarming, caregiver monitoring, and improved compliance to healthcare protocols results (Ribbles:  paragraph 5).

Claim 3 (Previously Presented): Cohen, Mestrovic, and Ribbles teach the item according to claim 1.  Cohen teaches wherein the item is devoid of a battery (paragraph 66 discloses information may be scanned from the smart clothing device (such as an RFID scanning device); paragraph 67 discloses the smart clothing tags may include an RFID tag, and thus an RFID scanner or reader is incorporated into a smartphone or scanner to scan the information on the tag).  

Claim 4 (Previously Presented): Cohen, Mestrovic, and Ribbles teach the item according to claim 1. Cohen teaches wherein the memory includes at least one datum of identification of the item chosen among the following: 
- an item reference; 
- a pair identifier, when two items must be worn simultaneously; 
- an item type; and/or 
- a date of manufacture (paragraph 24 discloses brand, model, size, color style, material, product identification number, global trade number, order information, manufacturer, and more).  

Claim 5 (Previously Presented): Cohen, Mestrovic, and Ribbles teach the item according to claim 1.  Cohen teaches wherein the at least one datum of identification of the item is fixed and unchangeable in the memory (paragraph 24 discloses brand, model etc., as well as purchase history (date, store) which is information that will not change).  

Claim 6 (Previously Presented): Cohen, Mestrovic, and Ribbles teach the item according to claim 1. Cohen teaches wherein the memory includes a wearer identifier, a site identifier and/or an owner identifier (paragraph 23 discloses a purchaser of an article of clothing with the smart tag, which is interpreted to be the owner; paragraph 25 discloses end-user information such as name, address, phone number which is interpreted as the owner’s identification).  

Claim 8 (Currently Amended): Cohen, Mestrovic, and Ribbles teach the item according to claim 1.  Cohen teaches wherein the communication means are activated only in the event the data are read or written by the electronic device in the memory (paragraph 47 discloses the wearable device may activate it’s Bluetooth transmitter when connected to add additional information).  

Claim 9 (Previously Presented): Cohen and Mestrovic teach the item according to claim 1.
Cohen fails to explicitly teach the following limitations met by Mestrovic as cited:
a pair of compression and/or restrain items comprising a first item according to claim 1 and a second item according to claim 1 (page 7, lines 1 – 3 discloses a pressure sensitive garment, sleeve, or bandage in contact with a patient; page 11, lines 2 – 5 discloses a high stretch low pressure sleeve having pressure and temperature sensors).
The motivation to combine the teachings of Cohen, Mestrovic, and Ribbles is discussed in the rejection of claim 1, and incorporated herein. 

Claim 10 (Previously Presented): Cohen teaches a system for managing the wearing of an item, comprising at least:
- an electronic device configured to read the data and write the data in the memory incorporated in the item (paragraph 67 discloses the information on the smart clothing tags may be read/scanned and acquired from readers/scanners).  
Cohen fails to explicitly teach the following limitations met by Mestrovic as cited:
- an item according to claim 1 (see claim 1 above). 
The motivation to combine the teachings of Cohen, Mestrovic, and Ribbles is discussed in the rejection of claim 1, and incorporated herein. 

Claim 11 (Currently Amended): Cohen teaches a method of managing the wearing of a compression and/or restraint item designed to be fitted to a limb of a wearer, the item incorporating 
a memory for storing data (Figure 17; paragraph 23 discloses a smart clothing system which includes an electronic tag or chip), which can be read and written by a distinct electronic device separate from the compression and/or restraint item (Figure 2 discloses the smart clothing tag separate from the server/control module; paragraph 67 discloses the information on the smart clothing tags may be read/scanned and acquired from readers/scanners), the memory including at least one datum for identifying the item (paragraph 24 discloses each smart clothing tag may include a memory or storage unit that stores various data or information associated with the corresponding article of clothing, including product identification number and more), the compression and/or restrain item further including an RFID or NFC communication means that is activated when communicating with the distinct electronic device separate from the item (paragraph 67 discloses information stored on the smart clothing tags may be read/scanned and acquired from readers/scanners, the smart clothing tags may include or correspond to an RFID tag, and thus an RFID scanner/reader incorporated into a smartphone or scanner), wherein the method comprises an activation operation performed on the date the item is first worn when the radio frequency identification or near-field communication means receives data, including07337-P0001A DWAPreliminary AmendmentPage 5 the date on which the item is first worn, transferred from the distinct electronic device separate from the compression and/or restrain item to the memory (Figure 9; paragraph 35 discloses a real-time clock in the smart clothing tag configured to store wear history information; paragraph 51 discloses each smart clothing tag may be coded with wearing behavior information describing when (date and time) the wearer put on, and took off, the article of clothing with the smart tag).
Cohen fails to explicitly teach the following limitations met by Mestrovic as cited:
A compression and/or restraint item (page 7, lines 1 – 3 discloses a pressure sensitive garment, sleeve, or bandage in contact with a patient; page 11, lines 2 – 5 discloses a high stretch low pressure sleeve having pressure and temperature sensors).
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Cohen to further include a system and garment that incorporates sensors that can be used for measuring or monitoring pressure or forces in feet, or any other parts of the body that are subject to force as disclosed by Mestrovic.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Cohen in this way by providing the sensors such that they are strategically located to sense and monitor changes to a foot or limb condition throughout daily activity (Mestrovic:  page 4, lines 13 - 16).
Cohen and Mestrovic fail to explicitly teach the following limitations met by Ribble as cited:
without using a sensor for detecting wearing by the wearer (paragraph 31 discloses an RFID tag attached to a catheter tube, and an RFID reader attached to the bed for reading the RFID tag (item); paragraph 35 discloses an RFID reader, an RFID tag attached to the catheter tube, and a graphical user interface that in response to the RFID reader reading the RFID tag attached to the catheter tube, may display a prompt for an electronic input to be entered by a caregiver, in addition to a timer that may begin a timing cycle in response to the entry of the electronic input; paragraph 79 discloses the RFID reader reads other RFID tags in proximity to the bed, including garments such as compression sleeves).  The Applicant’s specification recites, in paragraph 57 of the published specification, the item (e.g. compression sleeve, socks) may not have a sensor for detecting wearing by the wearer, and the key information is the time elapsed from the date of the first wearing, thus, Ribble reads on this feature by including a timer that may being a timing cycle).
The motivation to combine the teachings of Cohen, Mestrovic, and Ribbles is discussed in the rejection of claim 1, and incorporated herein. 

Claim 12 (Previously Presented): Cohen, Mestrovic, and Ribbles teach the method according to claim 11. Cohen teaches a method wherein the activation operation is performed by manually scanning the memory with the electronic device (paragraph 66 discloses scanning the smart clothing tags by a scanning device, such as the camera on a smart phone).  

Claim 13 (Previously Presented): Cohen, Mestrovic, and Ribbles teach the method according to claim 11. Cohen teaches a method wherein the activation operation is performed by automatically detecting the memory with the electronic device, then carrying out a manual validation on the electronic device.  

Claim 14 (Previously Presented): Cohen, Mestrovic, and Ribbles teach the method according to claim 11. Cohen teaches a method wherein during the activation operation, the date of first wearing is recorded in a second memory different from the memory of the item (paragraph 66 discloses information may be scanned from the smart clothing device (such as an RFID scanning device); paragraph 67 discloses the smart clothing tags may include an RFID tag, and thus an RFID scanner or reader is incorporated into a smartphone or scanner to scan the information on the tag).  

Claim 15 (Previously Presented): Cohen, Mestrovic, and Ribbles teach the method according to claim 11.   Cohen teaches a method wherein the method comprises a notification operation consisting of warning the wearer when a predetermined period of time has elapsed since the item was first worn (Figure 9; paragraph 35 discloses a real-time clock in the smart clothing tag configured to store wear history information; paragraph 51 discloses each smart clothing tag may be coded with wearing behavior information describing when (date and time) the wearer put on, and took off, the article of clothing with the smart tag).  

Claim 16 (Previously Presented): Cohen, Mestrovic, and Ribbles teach the method according to claim 14. Cohen teaches a method wherein during the activation operation, the date of first wearing is recorded in the electronic device (paragraph 51 discloses each smart clothing tag may be coded with wearing behavior information describing when (date and time) the wearer put on, and took off, the article of clothing with the smart tag).  

Claim 17 (Previously Presented): Cohen, Mestrovic, and Ribbles teach the method according to claim 14. Cohen teaches a method wherein during the activation operation, the date of first wearing is recorded on a remote server (paragraph 42 discloses a real-time clock which wakes up the smart clothing tag and communicates with the server; paragraph 51 discloses each smart clothing tag may be coded with wearing behavior information describing when (date and time) the wearer put on, and took off, the article of clothing with the smart tag).

Response to Arguments
Applicant's arguments filed April 25, 2022 have been fully considered but they are not persuasive. The Applicant’s arguments have been addressed in the order in which they were presented.
Prior Art Rejections
The Applicant argues Cohen is non-analogous art.  In response to applicant's argument that Cohen is non-analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Cohen discloses the transfer of data between a garment and a device.  Although Cohen does not explicitly disclose a compression device, Cohen does disclose a memory for storing data included in the electronic tag (which was defined as an electronic chip or tag in Cohen, see paragraph 23; the electronic chip or tag may include a memory or storage unit that stores various data or information associated with the corresponding piece of clothing).  Although Cohen does not explicitly disclose a compression device (e.g. sleeve, socks), Cohen discloses an article of clothing, and transmitting the information via  an RFID tag, which is read by an RFID scanner or reader (see Cohen, paragraph 67), indicating the transmission of Data.  Cohen does not expressly show a compression “item”, however this difference is only found in the nonfunctional descriptive material and is not functionally involved in the steps recited.  The information associated with the master code could include any type of information without changing the operation of the invention (the data may be different, but the function of the invention remains the same).  Mestrovic discloses a compression garment (page 7, lines 1 – 3 discloses a pressure sensitive garment, sleeve, or bandage in contact with a patient and page 11, lines 2 – 5 discloses a high stretch low pressure sleeve having pressure and temperature sensors). Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 401 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994)) . Thus, Applicant’s argument is not persuasive and the rejection is maintained.

The Applicant argues Cohen does not disclose transfer of a first worn date from a separate device to the garment. The Examiner respectfully disagrees, and submits new prior art was cited.  Thus, Applicant’s argument is not persuasive and the rejection is maintained.

The Applicant argues Cohen and Mestrovic, even if combined, do not disclose the non-sensor related transfer of the first worn date as presently recited.  The Examiner respectfully disagrees.  The Examiner submits Cohen discloses the user may log onto an online account of a mobile application or webpage associated with the smart clothing system, where the account specifies various attributes about the user (paragraph 70) which is interpreted to be information specific to the user on a device separate from the clothing item.  In addition, new submits new prior art was cited.  Thus, Applicant’s argument is not persuasive and the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINE K RAPILLO whose telephone number is (571)270-3325. The examiner can normally be reached Monday - Friday 7:30 - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.K.R/Examiner, Art Unit 3626                                                                                                                                                                                                        
/ROBERT A SOREY/Primary Examiner, Art Unit 3626